                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                     )
                                                 )
                Plaintiff,                       )                        2:20-CR-65
                                                 )
         vs.                                     )
                                                 )
                                                 )
  EMORY Q. JACKSON
                                                 )
                                                 )
                Defendants
                                                 )



                                           ORDER

         The United States has filed a Motion to Continue the Plea Deadline and Trial Date [Doc.

  50] in this matter. A hearing will be held on this motion by teleconference on Thursday,

  December 17, 2020 at 2:45 p.m. Counsel for all parties shall participate in the conference by

  calling 1-888-278-0296 and using access code 1539438 at the appointed time.


 SO ORDERED:



                                             /s Cynthia Richardson Wyrick
                                             United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 51 Filed 12/17/20 Page 1 of 1 PageID #: 197
